Appellant has filed a motion for rehearing, asking this court to find the rental value of the land in controversy, and to so reform the decree rendered as to permit him to recover such rental against appellee and the sureties upon his replevy bond, in the event appellee fails to pay for the land in accordance with the terms of the decree.
There are two reasons why this motion should be refused. In the first place, there is conflict in the testimony as to the amount of land in cultivation, and as to the rental value per acre, and the trial court made no finding of fact thereon. In the second place, Hunter has made valuable improvements upon the land, and as this is an equitable proceeding, we are not prepared to hold that the value of such improvements should not be offset against the rent. However, the motion in question will be overruled and the decision of this court made final, without prejudice to appellant's right to sue upon the replevy bond, in the event appellee fails to pay for the land; and also, without prejudice to appellee's right to set up as a defense to such suit the enhanced value of the land, resulting from improvements made thereon by him.
Motion overruled.